 In the Matter of IOWA PACKING COMPANYandPACKINGHOUSEWORKERSORGANIZING COMMITTEE,ON BEHALF OF THE UNITED PACKINGHOUSEWORKERS 'OF AMERICA,LOCAL No..89,AFFILIATED WITH THE C. I.O.Case No. B-44-12.-DecidedMarch19,043SUPPLEMENTALDECISIONANDCERTIFICATION OF REPRESENTATIVES'On November 23, 1942, the National Labor Relations Board, herein.called the Board, issued its Decision and Direction of Election in thisproceeding.Pursuant to the Direction of Election, an election bysecret ballot was conducted on December 18, 1942, under the directionand supervision of the Regional Director for the Eighteenth Region(Minneapolis, Miinmesotti).On December 19, 1942, the Regional Di-rector, acting pursuant to ' Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, issuedand duly :served upon the parties his Election Report.As to- the balloting and its results, the Regional Director reportedas follows:IApproximate number of eligible voters---- ------------------1,205Total ballots cast------------------------------------------956Total ballots challenged-----------------------------------44Total void ballots------------------------------------------3Total blank ballots-------------------------------------------------ITotal valid votes counted----------------------------------908Votes cast for Packinghouse Workers Organizing Committee,C I. 0 --------------------------------------------------480Votes cast'forLocal Independent Union of.Packinghouse-------------------------------------------------418Votescast for neither--------------------------------------10On December 24, 1942, Local Independent Union of PackinghouseWTorkers, herein called the Independent, filed its Objections to Conduct,of the Ballot and Election Report.?On December 26, 1942, the Regional Director issued and duly served-upon the parties his Report on Objections.145, N. L R. B 733.3The Company and the P. W. 0. C did not object to the conduct of the election or tothe Election Report.48 N L.R B , No. 43.305 306DECISIONS OF NATIONAL LABOR, RELATIONS 'BOARDOn January 9, 1943; the Board, having duly considered the mat-ter, referred the proceedings to the Regional Director for the pur-pose of a hearing on the Objections.Pursuant thereto, a hearingupon due notice was held on January 22 and 23, 1943, at Des-Moines,Iowa, before William Strong, Trial Examiner.The Board, Iowa',Packing Company,,herein called the Company, the Independent, andthe Packinghouse Workers Organizing Committee, on behalf of ,theUnited Packinghouse Workers of America, Local No. 89, affiliatedwith the C. I. 0., herein called' the P. W: O. C., appeared, partici-pated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses; and to introduce evidence bearing onthe issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.The Independ-ent and the P. W. O. C. filed' briefs on February 1 and 8, 1943, re-spectively, which the Board has considered.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTIn general the Independent contends that, in addition to the 44persons who cast challenged ballots, a substantial number of otherpersons were so affectedby allegedimproprieties in the conduct ofthe election that they failed to cast-a ballot at all;that had, such per-sons voted,either the Independent would have obtained a majorityof the votes cast or neither union would have obtained a majority..We shall consider the separate allegations of the_Independent, and-the evidence pertaining thereto, in order.1.The Independent alleged that the P.W. O. C. maliciously chal-lenged 25 persons on the groundthat theywere "instructors"' of newemployees; 3that the challenge procedure caused considerable" delayin voting;that the Board's agents failed to rule immediately' on thevalidity of such challenges;that such challenged voters returned tothe plant and,related their experiences at the polls to other employees.similarly situated; that many employees who were then acting or hadacted as "instructors"in the past concluded that it was useless forthem to'make the effort and take the time necessary to vote, and forthat reason did not vote; that no less than 50 girls on,the "trimming"floor who were members of the Independent were thus affected andtherefore- did not vote.The Independent alleged that older em=ployees have always been used by the Company to instruct new em-ployees; that such "instructors"were ordinary production employeesand not within categories excludedby theBoard's Direction of Elec-3 At the hearing on Objections the Independent's attorney stated thatthe correct figureis 7, not 25 In fact,the P. W. O. C. challenged 6 persons as "instructors"and 1 as"gang leader and instructor." IOWA PACKING COMPANY307tion;that the challenged "instructors" were, therefore, entitled tovote at the election; that the Board's agents should have overruledthe challenges at 'the time they were made, thereby removing anydoubt or question as to the right of other employees similarly situated-to vote and to have their votes counted.The Independent furtheralleged that had the votes of the 25 persons who cast challenged bal-lots been counted, and that had the 50 other employees who had failedto vote for the above reasons voted, the Independent would undoubt-edlyhave received a majority of the votes cast in the' election.:The record shows and we find that the Company has no categoryof employees specifically denominated "instructor."While most olderemployees have, at some time in the past, casually shown newer em-ployees the proper manner of performing their duties, at the time ofthe election only three or four employees had been specifically directedby their superiors to instruct groups of newly hired employees on" the"trimming" floor.4These so-called "instructors" were paid on a basisdifferent from that used to compute the pay of ordinary productionworkers, and clearly performed functions which differentiated themfrom old employees who may from time to time assist new employees.There were no other employees on the "trimming" floor on December18, 1942, who could reasonably conclude that they were similarly situ-ated to these few "instructors."Very few, if any, other employeeswere informed on election day of the challenges of persons alleged tobe "instructors."There is no credible testimony indicating that any-one actually refrained from voting because 'of self-identification withsuch challenged voters' work categories.Moreover, the claim of theIndependent that the challenges by the P. W. 0. C. were made ma-liciously, in bad faith, and for the purpose of discouraging members ofthe Independent from voting, is not supported by the' record.Boththe P. W. 0. C. and the Independent challenged employees for the rea-son that they- were "instructors," each claiming that the challengeswere of individuals rather than a class, and based upon the specificfunctions of such individuals, which are alleged to have placed them in-supervisory categories excluded by the Board's Direction of Election.5It is obvious that the Bdard's agents were not derelict in failing to ruleon the challenges when made; the Board, and not the agent conductingthe election; passes upon the eligibility of challenged voters in the,event the result of the election will be affected by such ballots.We find no merit in the foregoing objection, and it is accordinglyoverruled.The Company's representative testified that on December 18, 1942, these "instructors"-were Ruby North,Nettie Scoville,and Eleanor Harris.The P. W. O. C. challenged six individuals on the'ground that they were "instructors,"while the Independent challenged five.individuals for-the same reason.'521247-43-vol. 48-21 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.,The Independent alleged that two employees, Volk and Stotler,,endeavored to vote at said election and' were denied such right; andthat if they had been permitted to vote the P. W. 0. C. would not havereceived a majority in the election.'Vonk and Stotler were hired bythe Company on November 21, 1942, but did not start to work untilNovember 23, 1942.7Nevertheless,, Vonk was permitted to cast achallenged ballot, which is included in the computation of total votescast.Stotler presented himself at the polling place but left withoutcasting a challenged ballot.Although Stotler testified that he wasnot only denied the right to cast a regular ballot but also was- deniedthe right to cast a challenged ballot, we credit the testimony of theBoard's agent and find that Stotler did not avail himself of the oppor-tunity to cast a challenged ballot after the challenge procedure hadbeen explained to him.Even assuming that Vonk's ballot was castin favor of the Independent and that Stotler would have voted for theIndependent, the results of the election would not be changed.Wefind no merit in this objection.III. In its third allegation the Independent alleged that manypersons were hired by the Company on or before November 21, 1942;the last day of the pay-roll period used for eligibility purposes, butdid not actually begin working until on and after November 23, 1942;that no uniform policy was followed in the election*in allowing suchpersons to vote, in that some were permitted to cast a ballot whileothers were denied the right; that in view of such lack of uniformitythe election was illegal and void.The record shows that during'the pay-roll period ending on Novem-ber,21, 1942, and particularly on that date, the Company hired anumber of new production employees. Before putting them to work,itwas necessary to give each one a medical examination as well asother routine examinations.Some of the new employees completedthese preliminary matters in time to perform some work on November21; their names were included on the pay-roll list later prepared by theCompany, to be used in the election.The names of 15 of these newemployees who did not perform any work on November 21 were in-eluded by error on said pay-roll list.A third group of about 11,employees were those hired on November 21, who did not begin towork until November 23, and whose names do not appear on the pay-roll-'list of eligibles.The Independent's complaint is based solely,upon the alleged failure of this latter group to vote in the-election."Those eligible'to vote were persons in the unit who were employed during the pay-rollperiod immediately preceding November 23, 1942,the date of the Direction of Election.7,The question,concerning the employees who were hired on November 21, 1942, but whodid not actually start working until November 23, 1942, is more fully covered underparagraph III. IOWA PACKING COMPANY.309Two days before the election, copies of the pay-roll lists were-furnished to the Independent and the P. W. O. C.The testimony ofthe Board's agents shows that after the representatives studied thelists, each sought to obtain the exclusion of several employees butno agreement was reached as to a majority of the proposed exclusions.The question of the eligibility of the employees herein .involved wasnot raised by either union at the time but it was raised for the firsttime on the day of the election by representatives of the Company,who were assisting in identifying employees at the polls.No claimwas made, and the record does not disclose that the Board's agentswere apprised during the election that-any similarly situated newlyhired employees were named on the pay-roll lists and had voted orwould vote that day, and no one called this lack of uniformity to their'attention.The record further shows that some of the employeeswhose names were on the pay-roll lists did vote challenged ballotswhile others, similarly situated, did not do so.The Independent'srepresentatives claimed that the procedure of voting a- challenged, bal-lot was not explained in all instances but the testimony of the Board'sagent, which -we credit, is to the contrary.Under the circumstances,we find,that any employees not on the eligibility list but who,soughtto vote were fully apprised of their privilege to cast challenged ballots.Therefore we conclude that the election should not be set aside on thisground.IV. The fourth allegation of the Independent is that RobertSpringer was improperly challenged by the P. W. O. C. and that, as aresult of the failure of the Board's agents to rule at the election uponthe validity of the challenge, "a false impression" circulated at theplant that persons similarly situated to Springer would not be per-mitted to vote.'At the hearing counsel for the Independent admittedthat there was no evidence which could support the allegation as awhole.The Independent then limited its contentions to the validityof the challenge as to Springer. Since his ballot could not affectthe election, we find it unnecessary to decide whether he was eligibleto vote.V. The Independent alleged in this allegation that "Sam" Rothwas improperly permitted to vote at the election and voted for theP.W. O. C.The record shows that Roth had been absent from work sinceApril 27, 1940, due to illness, but that he is still carried on the Com-pany's records as an employee.His name appeared on" the eligibilitylist and he was not challenged.No question was raised as to hise It appears that Springer had been absent during the pay-roll period ending November21, 1942, because of illness.The P. W. 0. C. challenged him on the ground that he hadquit. 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDeligibility either at the pre-election pay-roll conference,discussedabove; or at the election itself.This allegation is without merit sinceemployees who did not work during the pay-roll period endingNovember 21, 1942, because they were ill, were declared eligible to.vote in our Direction of Election.VI. In its sixth allegation, the Independent alleged thatprior tothe election an agreement was made between the Company,the Inde-pendent, and the P.W. 0. C. which provided that if any employeewas permitted to vote during working hours,the election should beworking hours, casting ballots for the P. W. 0. C., and thata similarright was not granted to members of the Independent.The Independent admitted, at the hearing,that it had no informa-tioli about employees,other than Alsup, voting during working hours.We will therefore treat only the Independent's contentions concerningthe alleged agreement between the parties and its contentions concern-ing Alsup's alleged violation of the agreement.At pre-election conferences,at which various questions pertainingto the election were discussed,a P. W. 0.C. representative insisted,and it appears that everyone agreed, that the Company was not topermit any groups of employees to take time off during working hoursto vote in- the election,and that if this occurred,the P. W. 0. C. wouldregard it as a basis for a protest.The record further shows thatresponsible officials of the Company thereafter instructed their super-visory subordinates to adhere strictly to the rule,and that it was donein all instances.Don Mahon, president of the Independent,testifiedto the effect that Alsup was a member of the P. W. 0. C.and that hesaw Alsup vote during working-hours.However, Alsup was notchallenged. -We are convinced and find that no agreement was madethat the election would be voided if any employee voted during work-ing hours,but that the parties understood that if groups of employeeswere released for the purpose of voting such action might result ina protest being filed.We find nothing in this contention warrantingsetting aside the election.VII. In its final allegation the Independent attacks the proprietyof the P. W. 0. C.'s challenges made at the election.Since we havefound no merit in the six allegations of the Independent,set out above,we deem itunnecessary to determine whether thepersons challengedby the P. - W. 0. C. were eligible to vote.Even,assumingthat allthe challenges should be overruled, the final result of the electionwould not be changed. IOWA PACKING COMPANYCONCLUSION311We are of the opinion'and find- that the evidence does not supportthe objections of the' Independent and that there is nothing in therecord which would warrant us in setting aside the election.Theobjections are therefore overruled and we, shall accordingly* certifythe P. W. O. C. as the exclusive representative of the employees inthe appropriate unit.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Sections 9 and 10, of NationalLabor Relations Board Rules and Regulations-Series 2,-as amended,IT IS HEREBY CERTIFIED that Packinghouse 'Workers Organiz-ing Committee, on behalf of the United Packinghouse Workers ofAmerica, Local No. 89, affiliated with the C. I. 0., has been desig-nated and selected by a majority of all hourly' paid production andmaintenance employees of Iowa Packing Company, Des Moines, Iowa,including storage employees and truck drivers, but excluding allgeneral office and superintendent's office employees, medical depart-ment employees, time and employment office employees, credit unionand snack employees, standards department employees, policemen andwatchmen, superintendent, division superintendents, general fore-men, foremen, assistant foremen, gang leaders, salaried clerks, andsalaried scalers, as their representative for the purposes of collectivebargaining, and that, pursuant to Section 9 (a) of the Act, Packing-house'Workers Organizing Committee, on behalf of the United Pack-inghouse Workers of America, Local No. 89, affiliated with, the C. I. 0.,is the exclusive representative of all such employees for the purposesemployment, and other conditions of employment.MR. JOHN M. HOUSTON took no part in the consideration of theabove Supplemental Decision and Certification` of Representatives.